Citation Nr: 0714598	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to November 29, 1995, 
for the award of service connection for a chronic 
schizoaffective disorder evaluated as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1973 to June 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied an 
effective date prior to November 29, 1995 for the award of 
service connection for a chronic schizoaffective disorder 
evaluated as 100 percent disabling.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In a January 2007 written statement, the veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  The 
requested hearing has not been scheduled.  

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


